 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9         FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10   BOYD RODGERS, an individual,                   )   CIVIL ACTION NO. 2:19-cv-00660-WBS-
                                                    )   CKD
11                  Plaintiffs,                     )
                                                    )
12          vs.                                     )   ORDER GRANTING STAY OF
                                                    )   PROCEEDINGS PENDING DISMISSAL
13   CVS PHARMACY, INC.; and DOES 1                 )
     through 55, inclusive,                         )
14                                                  )
                    Defendants.                     )   Complaint Filed: 11/27/2018
                                                    )
15                                                  )
                                                    )
16                                                  )
17

18   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

19          The Parties, having notified the Court that the above matter has been settled and good

20   cause having been shown, IT IS HEREBY ORDERED that this matter be stayed for sixty (60)

21   days pending the finalizing of the Settlement Agreement and Release and filing of the Dismissal

22   with this Court. The Scheduling Conference is continued to October 28, 2019 at 1:30 p.m.

23   pending submission of the stipulated dismissal. A joint status report shall be filed no later than

24   October 15, 2019 if settlement has not been finalized by that date.

25   Dated: July 26, 2019

26
27

28
                                               1
     Proposed Order Granting Stay of Proceedings Pending Dismissal
     USDC No. 2:19-cv-00660-WBS-CKD
